                                                 Case 5:20-cv-03899-NC Document 21 Filed 08/10/20 Page 1 of 1




                                  1

                                  2
                                                                    UNITED STATES DISTRICT COURT
                                  3
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  4

                                  5
                                          ELIZABETH FERNANDEZ
                                  6                       Plaintiff(s)                     Case No. 5:20-cv-03899
                                                v.
                                  7                                                        CONSENT OR DECLINATION
                                          MINIMALLY INVASIVE SURGICAL                      TO MAGISTRATE JUDGE
                                  8                        SOULTIONS, et al.,              JURISDICTION
                                                           Defendant(s).
                                  9

                                  10

                                  11
                                          ☒ Consent to Magistrate Judge Jurisdiction
                                  12
Northern District of California




                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
 United States District Court




                                  13
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  14   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  15
                                                OR
                                  16

                                  17      ☐ Decline Magistrate Judge Jurisdiction

                                  18           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  19
                                       be reassigned to a United States district judge.
                                  20

                                  21    DATE:    August 10, 2020                        NAME:
                                                                                                 Michael Bruno
                                                                                                 Defendants Minimally Inv. Surgical
                                  22                                            COUNSEL FOR
                                                                                                 Solutions Medical Corp., Arash M. Padidar
                                                                                (OR “PRO SE”):
                                  23

                                  24
                                                                                                 s/Michael D. Bruno
                                                                                                                Signature
                                  25

                                  26

                                  27

                                  28
